233 Ga. 82 (1974)
210 S.E.2d 4
HENDERSON
v.
ATLANTA TRANSIT SYSTEM, INC. et al.
29111.
Supreme Court of Georgia.
Argued September 12, 1974.
Decided October 8, 1974.
Rehearing Denied October 25, 1974.
Henry M. Henderson, for appellant.
*83 Huie, Brown & Ide, Lawrence L. Thompson, R. William Ide, III, Tom Watson Brown, Lefkoff & Hanes, Paul L. Hanes, Arthur K. Bolton, Attorney General, Gerald W. Bowling, Assistant Attorney General, for appellees.
GUNTER, Justice.
This is an appeal from a judgment that denied appellant's motion to intervene in a case pending in the trial court. Appellees have filed a motion in this court to dismiss the appeal on the ground that a judgment denying intervention is not a final, appealable judgment pursuant to Code Ann. § 6-701(a). There is no certificate in this case that would allow an interlocutory appeal.
This is not an appealable judgment under the Appellate Practice Act, and the motion to dismiss the appeal must be granted. American Mut. Liability Ins. Co. v. Moore, 120 Ga. App. 624 (171 SE2d 751) (1969), and Walker v. Robinson, 232 Ga. 361 (207 SE2d 6) (1974).
Appeal dismissed. All the Justices concur.